             Case 2:19-cv-01359-AB-MAA Document 48 Filed 09/04/19 Page 1 of 2 Page ID #:278



                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8
                                               UNITED STATES DISTRICT COURT
                     9                        CENTRAL DISTRICT OF CALIFORNIA
                10                                  WESTERN DIVISION
                11       LESTER I. SPIELMAN, individually
                         and on behalf of all others similarly      Case No. 2:19-cv-01359-AB-MAA
                12       situated,
                13       Plaintiff,                                 [PROPOSED] ORDER SETTING
                                                                    BRIEFING AND HEARING
                14           v.                                     SCHEDULE ON MOTION FOR
                15                                                  CLASS CERTIFICATION AND
                         UNITED SERVICES AUTOMOBILE
                                                                    MOTION FOR SUMMARY
                16       ASSOCIATION CASUALTY                       JUDGMENT
                17       INSURANCE COMPANY (d/b/a
                         USAA),                                     Complaint filed: February 22, 2019
                18                                                  Judge: Hon. André Birotte Jr.
                                          Defendant.                Magistrate Judge: Honorable Maria A.
                19                                                  Audero
                20
                21
                               The Court hereby GRANTS Defendant United States Automobile
                22
                         Association (“USAA”) and Plaintiff Lester Spielman’s (“Plaintiff”) (collectively,
                23
                         the “Parties”) Stipulation and [Proposed] Order Setting Briefing and Hearing
                24
                         Schedule on Motion for Class Certification and Motion for Summary Judgment.
                25
                               The Court sets the following dates and deadlines:
                26
                               1.    Plaintiff’s Motion for Class Certification.
                27
                                     a.     February 27, 2020 - Deadline for Plaintiff to file class
                28
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
             Case 2:19-cv-01359-AB-MAA Document 48 Filed 09/04/19 Page 2 of 2 Page ID #:279



                     1   certification motion and supporting papers, including any expert reports;
                     2                    b.    April 30, 2020 - Deadline for USAA to file opposition to class
                     3   certification (including any expert reports);
                     4                    c.    June 30, 2020 - Deadline for Plaintiff to file class certification
                     5   reply;
                     6                    d.    July 24, 2020 - Hearing on Plaintiff’s motion for class
                     7   certification.
                     8            2.      Motion for Summary Judgment regarding Plaintiff’s individual claim.
                     9                    a.    April 30, 2020 - Deadline for USAA to file summary judgment
                10       motion directed to Plaintiff’s individual claim;
                11                        b.    June 1, 2020 - Deadline for Plaintiff to file opposition to
                12       USAA’s motion;
                13                        c.    June 26, 2020 - Deadline for USAA to file reply in support of
                14       motion;
                15                        d.    July 24, 2020 - Hearing on USAA’s summary judgment motion
                16       directed to Plaintiff’s individual claim.
                17
                18                IT IS SO ORDERED.
                19
                20       Dated: September 04, 2019                          ________________________
                21                                                             Hon. André Birotte Jr.
                22                                                      United States District Court Judge
                23
                24
                25
                26
                27
                28
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
                                                                      -2-
